Citation Nr: 1506074	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-34 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a chronic cervical strain, residuals of trauma.

2.  Entitlement to service connection for lower back convulsive back spasms.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for ischemic heart disease.






REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1955 to September 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for ischemic heart disease.  In April 2011, the Veteran filed a notice of disagreement (NOD) with this rating decision.  A statement of the case (SOC) was issued in October 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

The Veteran also appeals from a December 2011 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for a right knee disability, a left knee disability and sleep apnea.  In January 2010, the Veteran filed a NOD with this rating decision.  A SOC was issued in October 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

In addition, the Veteran appeals from a May 2013 rating decision in which the RO, inter alia, denied his claim for service connection for lower convulsive back spasms and his claim for an increased rating for a chronic cervical strain.  In May 2013, the Veteran filed a NOD with his rating decision.  A SOC was issued in October 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In November 2014, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014). 

This appeal was processed utilizing  the paperless, electronic Veterans Benefits Management System (VBMS)  claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate, paperless electronic Virtual VA file associated with the Veteran's claims.  A review of the Virtual VA file reveals VA treatment records dated through October 2014; records dated through September 2013 were considered in the October 2013 SOC.  This evidence was not accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c) (2014).  

For reason expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Veteran submitted a Supplemental Claim for Compensation (VA Form 21-526b) indicating that he is seeking increased ratings for  all of his service connected conditions and a "reevaluation" of all previous denials of service connection in January 2015.  As these matters have not yet been addressed by the AOJ, they are not properly before the Board, and are thus referred to the AOJ for appropriate action.


REMAND

In a November 2013 substantive appeal, the Veteran requested a Board video-conference hearing.  A July 2014 VA Certification of Appeal (VA Form 8) indicated that the Veteran had not requested a hearing.  A September 2014 letter to the Veteran indicates that his Board hearing had been rescheduled and a VA administrative notation in the VBMS file indicates that the requested Board hearing had been canceled.  The Board sought clarification of this hearing request from the Veteran's representative in December 2014.  In a January 2015 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran still desires a Board video-conference hearing.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As the AOJ schedules Board video-conference hearings, a remand of these matters for the requested hearing is warranted.  

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999.  The AOJ is reminded that this appeal has been advanced on the Board's docket.


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

